Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 25 January 1821
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


Respected Sir,
Lexington Ky
25th Jany 1821
I have delayed answering your last favor until I could send you my Ichthyology of the Ohio, and the Western Minerva. The former I have now the pleasure to forward you, and shall be glad to know your opinion on it. But I cannot send you the Western Minerva, although the first number is printed, because this Journal is not to be published at present. It has been condamned before its appearance (upon some proof-sheets) by  a new kind of Western Literary, Inquisition and Censorship, and forbidden to be published, to which we have been compelled to assent for peace-sake. C’est une cabale nouvelle de l’ignorance contre les lumieres. The principal motives stated in the verbal decree of this new Inquisition, were, that the Journal was too learned, that it dared to inculcate political and moral. Wisdom, to surmise that the Sun does not stand still and has an orbit and that the Earth therefore performs a spiral course through Space, to teach Agricultural truths, to employ mystification against ignorance and folly &c &c. You will perhaps hardly believe that this could happen in the U. St. but it is a fact, and although we had 2 or 300 Suscribers, we must suppress the work, and are even forbidden or rather prevented to publish the fact in the newspapers—If I can recover some proof-sheets, I will send them to you: they will be a literary Curiosity, and you will judge whether the decree was just, timely or even excusable.This is but one of the many difficulties which I experience in the prosecution of my labors; but after a momentary despondency, my courage and zeal overcome them.—I am however tired of being sequestered in a spot where my labors are but partially appreciated, and I long for a wider field, where I may have an opportunity of enlarging the Sphere of Knowledge without restraint.I have read your Report to the Legislature of Virginia. I am sorry to perceive that you do not wish to organize immediately your University. You must be aware that the Professors which are to be called to it, must come from far, some perhaps from Europe (if I am rightly informed) and one or two years, will be required for them to prepare themselves, settle their interests and come.—It might perhaps be advisable to name immediately your Professors, which might only take possession in due time; if some should refuse the appointment, you would then have time to name others. I say so because it is my wish that a prompt decision might take place and in your lifetime. If I was elected in any branch, it would be greatly beneficial to me, even if I was only to take possession in five years: and meantime I am prevented by this hope from applying any where else.I have heard it mentioned in conversation that you meant perhaps to send to Europe for all your Professors. I hope that this is not the case, at least for all: and in what relates to me, I do not know a single Individual either in the U. St. or in Europe, who is at the same time equally acquainted with Geology, Mineralogy Meteorology Zoology and Botany as I am—I am in correspondance with the most distinguished Naturalists & Botanists of both continents, and when it will be needful, extracts from their Letters will show how they value my labors and discoveries.—It will be sufficient to name in Europe Dr Leach the best Zoologist of England, Prof. Hooker of Glasgow, the best Scotch BotanistW. Swanson—the author of Zoological IllustrationsDr. Sealy—of Cork in IrelandChevalier Cuvier—of ParisProf. Decandolle of Geneva, the first European botanistProf. Delille of MontpellierMr. Benj. A. Vincent Editor of Annals of Phys. ScienceProf. Gravenhorst of BreslauMr Blainville—Paris Editor of Journal D’hist Naturelle and in the United States, Stephen Elliot of Charleston, Dr. Forrey of Newyork Dr. Mitchill, Govr. Clinton, &c.If the Election of your Professors is still delayed, and you may recomend me meantime for some other literary situation, I hope you will remember me. The liberal offer of my Library Museum and Herbarium, ought to show how zealous I am for Science, even against my interest. Whenever I shall have a liberal Salary, I shall not spend it as many of our American Professors have done till now, in giving parties and carousing; but in performing Scientific Travels (in the vacation), publishing important works, purchasing rare books &cI hope you will excuse whatever may be too personal, and bold in this Letter. I write under some sharp feelings; and wish you could know me thoroughly. Your discernment will perform the task. Believe meRespected Sir, Sincerely YoursProf. C. S. RafinesqueP.S. Who are the other Truestees of your University